On Application for Rehearing
En Banc.
MILLER, J.,
votes for a rehearing. Landowner sued to require defendant to sign redemption deed to incorrectly described property. Defendant appellant is entitled to “costs” for correcting this error and for furnishing a resolution authorizing the proper officer to sign the redemption. Charges for both these requirements are “costs” incurred for the benefit of the landowner, and are just as beneficial to the landowner and burdensome to defendant as would be the value of improvements made on the real estate which are specifically allowed by LSA-R.S. 47:2222.
Where landowner found the $35 costs excessive, landowner should have redeemed property through the tax collector as suggested by defendant and authorized by LSA-R.S. 47:2222.
Rehearing denied.